DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.


Election/Restriction
The restriction and election requirement set forth in the Office action mailed February 24, 2021 has been withdrawn in part so as to rejoin the claimed subject matter.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ainslie Parsons on July 21, 2021.

The application has been amended as follows: 

In the specification:

Paragraph [00182] has been replaced with the following amended paragraph:

As disclosed herein, the dissociation constant KD for the binding of a bivalent CD133-binding agent, such as a CD133-binding antibody of the disclosure or a monovalent CD133-binding agent in bivalent form, is considered to approximately correspond to the half-maximal concentration (“EC50”) of the CD133-binding agent required to saturate binding to a population of CD133- overexpressing cells, such as HEK293-CD133 cells, as determined via flow cytometry (see Example 3, below). This method is useful for determining the affinity of a binding agent for a cell surface molecule which cannot be suitably purified, as is often the case with transmembrane proteins, such as CD133. Alternate methods of determining a dissociation constant (KD) for binding of a CD133-binding agent to cell surface-expressed CD133 include radioligand binding assays, and similar assays known to those skilled in the art. Alternately, where CD133 or a portion thereof bound by a CD133-binding agent of the disclosure is available in purified ™) assay and other suitable assays known in the art.

Paragraph [00257] has been replaced with the following amended paragraph:

In order to attempt to discover novel antibodies capable of specifically binding CD133, two phage-display libraries, Library F and Library G, were screened for cell surface CD133 binders using the “Cellectseq” method (the Cellectseq method, Library F and Library G have been previously described, e.g. in US Patent Application No. 13/629,520). Briefly, Library F is a Fab library with diversity in light chain complementarity-determining region (CDR) 3 and in all three heavy chain CDRs, and Library G is scFv library with diversity in all six CDRs. The cells used for the selections were HEK293 cells engineered to overexpress CD133 (GenBank™ Accession 043490) for the positive selection and the parental HEK293 cells were used for the negative selection. After four rounds of positive and negative selection, serial dilutions were made of the round four output phage (10E-1 to 10E-3) for each library and used to infect XLI-blue cells. The infected cells were plated for isolating single colonies to be used in a clonal cell-based ELISA for isolating CD133-specific binders. Clones that bound to the HEK293-CD133 cells and generated an ELISA signal that was at least 1.5 fold higher than background binding to HEK293 cells were classified as CD133- specific binders. Sequencing was performed by amplifying the antibody variable (VL and VH) domains from clone DNA with M13-tagged sequencing primers, and the amplified sequences were sequenced via lllumina sequencing. The full-length amino acid sequence of human CD133 expressed in HEK293-CD133 cells is indicated in Table 1. The amino acid sequence coordinates of the three extracellular domains of CD133 are as follows: Gly20-Gly108, Ala179-Tyr433 and Gly508-Asn792. The amino acid sequence coordinates of the segment spanning all three extracellular domains is Gly20-Asn792. The signal sequence corresponding to Met1-Ser19 of the full-length sequence is absent from the mature, cell-surface expressed CD133 protein.
 
The first line at page 65 of the specification, which heads the table that follows, has been replaced with the following amended line:

Table 1. Amino acid sequence of human CD133 (GenBank™ Accession 043490).

In the claims:

The following set of claims has replaced the prior set of claims:

1-35.	(Canceled)

36.	(New) An antibody or an antigen binding fragment thereof that specifically binds to a CD133 polypeptide, wherein said antibody or antigen binding fragment thereof comprises a light chain variable domain comprising complementarity determining regions (CDRs) comprising SEQ ID NOs: 12, 13, and 14 and a heavy chain variable domain comprising CDRs comprising SEQ ID NOs: 15, 16, and 17.

37.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody is a single chain variable fragment (scFv) antibody or a single chain Fab fragment (scFab) antibody.

38.	(New)	The antibody or antigen binding fragment thereof according to claim 36, wherein said antigen binding fragment is selected from a Fab fragment, a Fab’ fragment, and an Fv fragment.

39.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody is a humanized antibody or a chimeric antibody.

40.	(New)	The antibody or antigen binding fragment thereof according to claim 36, wherein the light chain variable domain comprises an amino acid sequence that is at 

41.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 30 and/or wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 31. 

42.	(New)	The antibody or antigen binding fragment thereof according to claim 36, wherein the CD133 polypeptide is a human CD133 polypeptide.

43.	(New) The antibody or antigen binding fragment thereof according to claim 42, wherein the human CD133 polypeptide comprises SEQ ID NO: 1.

44.	(New)	The antibody or antigen binding fragment thereof according to claim 36, wherein the CD133 polypeptide is denatured.

45.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein the CD133 polypeptide is on the surface of a cell.

46.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody or antigen binding fragment thereof comprises human constant regions.

47.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody is an IgG antibody.

48.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody is an IgA1, lgA2, IgD, IgG1, lgG2, lgG3, lgG4, IgE or IgM antibody.



50.	(New) The antibody or antigen binding fragment thereof according to claim 49, wherein said bispecific antibody binds to a CD3 polypeptide.

51.	(New) The antibody or antigen binding fragment thereof according to claim 49, wherein said bispecific antibody comprises:
(a)	a polypeptide comprising SEQ ID NO: 22 and a polypeptide comprising SEQ ID NO: 23; 
(b) 	a polypeptide comprising SEQ ID NO: 24 and a polypeptide comprising SEQ ID NO: 25;
(c)	a polypeptide comprising SEQ ID NO: 26; or 
(d)	a polypeptide comprising SEQ ID NO: 27.

52.	(New) A chimeric antigen receptor (CAR) that specifically binds to a CD133 polypeptide, wherein said CAR comprises an extracellular antigen binding domain comprising the antibody or antigen binding fragment thereof according to claim 36.

53.	(New) The antibody or antigen binding fragment thereof according to claim 36, wherein said antibody or antigen binding fragment thereof is detectably labeled.

54.	(New) An immunoconjugate comprising the antibody or antigen binding fragment thereof according to claim 36 and an effector agent.

55.	(New) The immunoconjugate according to claim 54, wherein said effector agent is an anti-neoplastic agent or a toxin.

56.	(New) A pharmaceutical composition comprising the antibody or antigen binding fragment thereof according to claim 36 and a carrier.



58.	(New)	The method according to claim 57, wherein said cancer is selected from a metastatic melanoma, a brain cancer, a prostate cancer, a pancreatic cancer, and a colon cancer.

59.	(New) The method according to claim 58, wherein said brain cancer is a glioblastoma or a medulloblastoma.

60.	(New)	A method for treating cancer expressing CD133 in a subject, said method comprising administering to the subject an effective amount of the bispecific antibody according to claim 50.

61.	(New)	A method for treating cancer expressing CD133 in a subject, said method comprising administering to the subject an effective amount of T cells expressing a CAR according to claim 52.

62.	(New)	A method for detecting CD133 and/or quantifying the levels of CD133 expressed by cells, said method comprising contacting a sample suspected of comprising CD133 or cells expressing CD133 with the antibody or antigen binding fragment thereof according to claim 36. 

Claims 36-62 have been renumbered as claims 1-27, respectively.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 



The prior art does not teach or fairly suggest an antibody or an antigen binding fragment thereof that specifically binds to a CD133 polypeptide, wherein said antibody or antigen binding fragment thereof comprises a light chain variable domain comprising complementarity determining regions (CDRs) comprising SEQ ID NOs: 12, 13, and 14 and a heavy chain variable domain comprising CDRs comprising SEQ ID NOs: 15, 16, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 36-62 have been allowed.

Claims 36-62 have been renumbered as claims 1-27, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
July 21, 2021